Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 31.1 CERTIFICATIONS I, Paul Hamelin, certify that: 1. I have reviewed this Quarterly Report on Form 10-Q/A of Savient Pharmaceuticals, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. [omitted] 4. [omitted] 5. [omitted] By: /s/ PAUL HAMELIN President (Principal Executive Officer) August 11, 2009
